Filed 10/27/14 P. v. Villalobos CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B254393

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA040107)
         v.

JOHNNY VILLALOBOS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Kathleen
Blanchard, Judge. Affirmed.
         Laura S. Kelly, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                       __________________________
          A jury convicted Johnny Villalobos of committing the first degree murder of Juan
Valdez (Pen. Code, § 187, subd. (a)) and found he had personally and intentionally
discharged a firearm, causing great bodily injury and death (Pen. Code, § 12022.53, subd.
(d)) and had committed the murder for the benefit of a criminal street gang (Pen. Code,
§ 186.22, subd. (b)(1)(C)). The trial court sentenced Villaobos to an aggregate state
prison term of 60 years to life: a term of 25 years to life for first degree murder; plus 25
years to life for the firearm enhancement; plus 10 years for the gang enhancement.
          Villalobos appealed on the grounds of instructional error and insufficient evidence
to support the gang enhancement. This court concluded the gang enhancement was not
supported by substantial evidence, reversed the judgment and remanded for further
proceedings on that issue. (People v. Villalobos (Aug. 14, 2013, B239739) [nonpub.
opn.].)
          On remand, the People elected not to retry the gang allegation, and the trial court
ordered the allegation stricken and the sentence enhancement stricken. The court
imposed the sentence as a term of 25 years to life for first degree murder; plus 25 years to
life for the firearm enhancement. This appeal followed.
          We appointed counsel to represent on Villalobos appeal. After examination of the
record appellate counsel filed an opening brief in which no issues were raised. On July
31, 2014, we advised Villalobos he had 30 days within which to personally submit any
contentions or issues he wished us to consider. We have received no response.
          We have examined the record and are satisfied Villalobos’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)




                                                2
                                 DISPOSITION
     The judgment is affirmed.



                                       ZELON, J.




We concur:




     PERLUSS, P. J.




     WOODS, J.




                                   3